Mr. Chief Justice Farmer delivered the opinion of the court: The principal contention of appellant is, that the municipal court had no jurisdiction of this cause and should have sustained appellant’s motion to dismiss the suit. The action was brought as one of the fourth class provided for in the fourth clause of the second section of the Municipal Court act. Said clause reads as follows: “Fourth—Cases to be designated and hereinafter referred to as cases of the fourth class, which shall'include ■ (a) all civil actions, quasi criminal actions excepted, for the recovery of money only when the amount claimed by the plaintiff, exclusive of costs, does not exceed one thousand dollars ($1000), the amount in any action on a bond to be determined by the amount actually sought to be recovered and not by the penalty of the bond; (b) all actions for the recovery of personal property when the value of the property sought to be recovered does not exceed one thousand dollars'($1000) ; (c) all actions of forcible detainer; (d) all proceedings for the trial of the right of property; and (e) all actions and proceedings of which justices of the peace are now given jurisdiction by law and which are not otherwise provided for in this act, in which class of actions and proceedings the municipal court shall have jurisdiction where the amount soug'ht to be recovered does not exceed one thousand dollars ($1000.) In any action of the fourth class for the recovery of money only'judgment may be rendered for over one thousand dollars ($1000), where the excess over one thousand dollars ($1000) shall consist of interest or damages or costs accrued after the commencement of such action.” Appellant contends that civil actions “for the recovery of money only,” mentioned in said clause, means actions upon contracts, express or implied; that the legal signification of the term, actions “for the recovery of money only,” is, that there must be money due to the plaintiff from the defendant in the relation of debtor and creditor. The question is one of statutory interpretation or construction. Unless the municipal court was given jurisdiction of personal injury cases by said fourth clause of the second section of the act where the .amount claimed, exclusive of costs, does not exceed $1000, it has no jurisdiction of such cases. The object of statutory interpretation and construction is to ascertain and give effect to the legislative intent, when it is not in violation of the fundamental law and does not lead to mischievous and absurd consequences. “As a general rule, the words of a statute are to be taken in their ordinary and popular sense, unless it plainly appears from the context, or otherwise, that they were used in a different sense. In the construction of statutes a word which has two significations should ordinarily receive that meaning which is generally given to it in the community, but when this construction would contravene the manifest intention of the legislature we must depart from this rule and give effect to the intention.” “Where a word having a technical as well as a popular meaning is used in the constitution or a statute the courts will accord to it its popular signification, unless the veiy nature of the subject indicates, or the context suggests, that it is used in its technical sense.” (2 Lewis’ Sutherland on Statutory Construction, secs. 390, 394.) The popular signification of an action “for the recovery of money only,” - is an action where only a money judgment is sought, as distinguished from relief other than for the recovery of money. That the legislature intended to include actions in tort in the fourth clause is evident from section 40 of the act. That section defines the procedure in cases of the fourth class, and provides that the statement of plaintiff’s claim, “if the suit be for a tort,” “shall consist of a brief statement of the nature of the tort and such further information as will reasonably inform the defendant of the nature of the case he is called upon to defend.” One of the rules of construction of statutes is, that the whole act must be considered, as the words and meaning of one part of it may-lead to and furnish an explanation of the sense of another. Appellant cites decisions of courts of some other States where, in construing statutes authorizing attachments in actions brought for the recovery of money, it was held that the legislative intent was that attachments should only be authorized' where the action was upon a contract and where the relation of debtor and creditor existed. These authorities, however, cannot "be controlling in this case, for in our opinion the legislative intent in adopting the Municipal Court act was to include cases of the character under consideration in the fourth class. There was no error in denying the motion to dismiss the suit for want of jurisdiction. Appellant moved the court to direct a verdict in its favor, which motion was overruled, and it is contended that no negligence of appellant was proven; that it owed appellee nó duty; that the appellee was guilty of contributory negligence; and that therefore no right of recovery was established by the evidence. ■ The proof shows appellee was driving on a public street; that the horse he was driving was a quiet animal, and that it became frightened at the searchlight being thrown in front of and upon it and ran away, injuring the appellee and damaging his buggy. The proof tends to show appellee was exercising reasonable care. No evidence was offered by appellant. There is no reasonable basis for the contention that the proof did not reasonably tend to support appellee’s cause of action. There was no error in the admission of testimony, and we find no reason why the judgment of the Appellate Court should be' disturbed, and it is therefore affirmed. Judgment affirmed.